      Case 2:18-cv-00063-SMM Document 197 Filed 01/15/20 Page 1 of 2



 1    Carrie M. Francis (020453)
      Stefan M. Palys (024752)
 2    Michael Vincent (029864)
      STINSON LLP
 3    1850 North Central Avenue, Suite 2100
      Phoenix, Arizona 85004-4584
 4    Tel: (602) 279-1600
      Fax: (602) 240-6925
 5    Email: carrie.francis@stinson.com
              stefan.palys@stinson.com
 6            michael.vincent@stinson.com
 7    Attorneys for Defendants
 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF ARIZONA
10    Jeremy Thacker,                                   No. 2:18-cv-00063-PHX-DGC
11                                   Plaintiff,         DEFENDANTS’ NOTICE OF
12                                                      FILING HIGHLIGHTED
      v.                                                DESIGNATIONS OF DEPOSITION
13    GPS Insight, LLC; Robert J. Donat,                TRANSCRIPT OF THE RULE
      Individually and as Trustee of The                30(B)(6) DEPOSITION OF FUJITSU
14    Robert Donat Living Trust Dated April             AMERICA, INC.
      19, 2017,
15
                                     Defendants.
16
17
18            Defendants notify the Court of the filing of the transcript of the Rule 30(b)(6)
19 deposition of Fujitsu America, Inc., as attached Exhibit A. Defendants’ designated
20 portions of the transcript are highlighted in blue. Plaintiff’s counter-designations are
21 highlighted in yellow. Defendants have for the Court’s convenience added their
22 objections to Plaintiff’s counter-designations in red text boxes in the margin next to the
23 counter-designations.
24
25
26
27
28

     CORE/3505308.0002/157146962.1
      Case 2:18-cv-00063-SMM Document 197 Filed 01/15/20 Page 2 of 2




 1            RESPECTFULLY SUBMITTED this 15th day of January, 2020.
 2
                                                  STINSON LLP
 3
                                        By:        s/ Michael Vincent
 4                                                Carrie M. Francis
                                                  Stefan M. Palys
 5                                                Michael Vincent
 6                                                1850 North Central Avenue, Suite 2100
                                                  Phoenix, Arizona 85004-4584
 7
                                                  SCHNEIDER & ONOFRY, PC
 8
                                        By:       s/ Timothy B. O'Connor [With Permission]
 9
                                                  Timothy B. O’Connor
10                                                365 East Coronado Road
                                                  Phoenix, Arizona 85004
11
                                                  Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
     CORE/3505308.0002/157146962.1
